 Case: 4:20-cv-00423-SNLJ Doc. #: 28 Filed: 04/09/21 Page: 1 of 1 PageID #: 166




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 PIERRE WATSON,                                            )
                                                           )
                    Plaintiff,                             )
                                                           )
            V.                                             )           No. 4:20-CV-423 SNLJ
                                                           )
 TRACY L. BERRY, et al.,                                   )
                                                           )
                    Defendants.                            )

                                     MEMORANDUM AND ORDER

         Before the Court is plaintiffs motion for reimbursement of the appellate filing fee. 1

Because the Eighth Circuit assessed collection of the appellate filing fee by Judgment entered on

December 3, 2020, the Court will deny plaintiffs motion for reimbursement of the appellate filing

fee.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for reimbursement of the appellate

filing fee [Doc. #27] is DENIED.

         IT IS FURTHER ORDERED that an appeal of this Order would not be taken in good

faith.

         Dated this   :!!ii_ day of April, 2021.

                                                          STEPHEN N. LIMBAUGH, JR.
                                                          SENIOR UNITED STATES DISTRICT JUDGE




1Plaintiff states that he voluntarily dismissed his appeal and seeks return of the appellate filing fee on this basis.

However, the Eighth Circuit summarily affirmed this Court's dismissal of plaintiffs complaint on December 3, 2020.
See Watson v. Berry, No. 20-2510 (8 th Cir. 2020). At the same time, plaintiffs motion for voluntary dismissal of his
appeal was denied as moot.
